DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A wireless fire detection system, comprising:
a wired fire detection system having a control panel and a number of wired fire devices including one or more gateways to allow expansion of the wired system with a plurality of wireless devices by connection of the wireless devices to [[the]] a wired network through the one or more gateways wherein [[the]] a configuration device determines, configuration data for a plurality of network devices, the configuration data, wherein the configuration device transmits, the configuration data to [[the]] a gateway device, wherein the gateway device distributes the configuration data to a first one of the plurality of network devices: and
a wireless configuration device that is interconnected with the one or more gateways and wireless devices to accomplish a set up process wherein the first one of 

14. (Currently Amended) A wireless fire detection system, comprising:
a configuration device, a gateway device wirelessly communicating with the configuration device, and a plurality of network devices wirelessly communicating with the gateway device and with the other network devices;
wherein the configuration device determines configuration data of each one of the plurality of network devices for configuring each one of the plurality of network devices, the configuration data including a respective preconfigured time slot for each of the plurality of network devices;
wherein the configuration device, transmits the configuration data to the gateway device; and
wherein, upon receiving the configuration data from the configuration device, the gateway device distributes the configuration data to each one of the plurality of network devices according to predetermined time slots corresponding to each network device for transmitting the configuration data; and 
wherein [[the]] a first one of the plurality of network devices distributes the configuration data to a second one of the plurality of network devices during the respective preconfigured time slot for the second one of the plurality of network devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	1/12/21